We review final decre of divorce.
In short, two contentions are presented as grounds for reversal, i.e. (1) That the record fails to establish residence of the plaintiff in this State sufficient to confer jurisdiction; (2) That defendant sustained her defense of condonation.
The burden of showing jurisdiction was on the plaintiff and he met the burden. The burden of proving condonation was on defendant, as is any other plea by way of confession and avoidance.
We cannot say that it is clearly made to appear that the chancellor erred in holding that defendant failed to submit necessary proof in this regard.
No useful purpose can be served by discussing the conflicting testimony. Appellant is allowed attorneys fees of $100.00 for services of attorneys in this Court to be paid by appellee. *Page 584 
No reversible error appears from the entire record. The decree is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur.